Citation Nr: 1235002	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability rating for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis [also referred to herein as a "cervical spine disability"], evaluated as 20 percent disabling prior to December 12, 2011 and as 30 percent disabling from December 12, 2011.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran served on active duty from June 1983 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued a 20 percent evaluation for the service-connected cervical spine disability.  The Veteran was notified of his appellate rights in a letter from the RO dated later in March 2008.

In a January 2012 rating decision, the rating for the service-connected cervical spine disability was increased to 30 percent, effective December 12, 2011.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  Prior to December 12, 2011, the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis was manifested by pain and limitation of motion with forward flexion to no worse than 26 degrees; there was no competent evidence of ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  From December 12, 2011, the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis has been manifested by pain and limitation of motion to 15 degrees of forward flexion; there is no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  The evidence does not show that the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis is so exceptional or unusual that a referral for extraschedular consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  Prior to December 12, 2011, the criteria for an increased disability rating in excess of the assigned 20 percent for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243 (2011).

2.  From December 12, 2011, the criteria for an increased disability rating in excess of the assigned 30 percent for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243 (2011).

3.  Application of extraschedular provisions for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran filed his claim seeking an increased rating for his service-connected cervical spine disability in September 2007.  A letter dated in November 2007 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder and notified him of the manner in which increased ratings and effective dates would be assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The correspondence also notified the Veteran of how disability ratings and effective dates are determined.

Additionally, in a letter dated December 2009, the Veteran was provided with the Diagnostic Code used to rate his service-connected cervical spine disability.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).  The timing defect of the December 2009 letter was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case (SSOC), most recently in January 2012.
Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured VA examinations in furtherance of his cervical spine claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

Pertinent VA examinations with respect to the cervical spine claim on appeal were obtained in November 2007, November 2008, August 2009, and December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the VA examination reports identified here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis-Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 20 percent evaluation for his service-connected cervical spine disability prior to December 12, 2011 and a 30 percent evaluation from December 12, 2011 (the date of the most recent VA examination).  As discussed below, the Board concludes that a staged rating is warranted for the Veteran's cervical spine disability.

The Veteran's cervical spine disability is current rated under 38 C.F.R. § 4.71a, DC 5010-5243 [arthritis, due to trauma - intervertebral disc syndrome].  38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Accordingly, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes, as defined in Note 1 of DC.  The Board acknowledges the Veteran's self-report that he experiences regular flare-ups of his cervical spine disability.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  See the VA examination reports dated in November 2007, November 2008, and December 2011.  Thus, rating the Veteran under the formula for evaluating intervertebral disc syndrome based on incapacitating episodes would not avail him of increased disability ratings for his service-connected cervical spine disability.  Rather, the Veteran has reported a progressive worsening of cervical spine symptoms and has described functional impairment due to pain.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Here, the Veteran was afforded a VA examination in November 2007.  He provided a detailed history of his cervical spine disability.  Specifically, he reported sharp pain in the cervical spine that radiates to the left front shoulder and is associated with a tingling in the left upper extremity.  The Veteran indicated that the pain is present 80 percent of the time and he takes 800 mg. of Ibuprofen twice a day with slight relief.  He stated that he did not require bedrest for pain relief in the past twelve months.  The Veteran endorsed flare-ups in which he is unable to work overhead, using his arms overhead and looking up.  He stated that the symptoms of his flare-ups are limited to pain and last about two days and occur once a month.  The Veteran stated that he can perform all activities of daily living without assistance except that, at times, he needs help putting on shoes and socks. The Veteran uses a neck brace, but was not wearing one at the examination.  The Veteran indicated that he has a desk job, which he can perform despite his cervical spine pain.  He stated that he misses work due to cervical spine pain an average of once every two months.

Upon examination, the Veteran's cervical spine was nontender anteriorly and posteriorly.  He achieved forward flexion to 26 degrees, extension to 24 degrees, left lateral flexion to 26 degrees, right lateral flexion to 24 degrees, left lateral rotation to 52 degrees, and right lateral rotation to 54 degrees.  Combined range of motion of the cervical spine was 206 degrees.  No pain was noted during range of motion testing and there was no additional functional limitation after repetitive motion.  The examiner was unable to estimate function in a flare-up without undue speculation.  The neurological examination revealed an "alleged decrease in sharp sensation virtually everywhere in the upper trunk and upper extremities; however, no other findings that were objective were noted."  Motor examination of the upper extremities was normal.  The examiner diagnosed the Veteran with cervical disk disease of C6-C7 with traumatic arthritis of the cervical spine based upon x-ray studies.

The Veteran was afforded a second VA examination a year later in November 2008 at which time the Veteran reported continuing problems due to his cervical spine disability.  The Veteran explained that he experiences chronic neck pain as opposed to recurrent or intermittent flare-ups.  He stated that he avoids lifting anything heavier than five pounds and that overhead-type activities cause pain.  He stated that there is no pain radiating to his upper extremities, but he does experience episodes of numbness and tingling of the left arm down to the hand.  The examiner noted that the Veteran had no prescribed bed rest within the past year.  With respect to the effects of his disability on employment, the Veteran indicated that he does supervisory type work and his neck disability does not keep him from performing his job duties.  He indicated that he wears a soft cervical collar as needed, such as when working at a computer.

Physical examination of the neck revealed forward flexion to 45 degrees, extension to 30 degrees, right and left lateral rotation to 30 degrees, and right and left lateral flexion to 20 degrees.  Combined range of motion of the cervical spine was 175 degrees.  The examiner noted that the Veteran reports pain on all range of motion testing at endpoints accompanied by grunting.  The Veteran also exhibited generalized paracervical tenderness accompanied by grimacing.  The examiner reported no objective evidence of muscle spasm.  Regarding the DeLuca provisions, the examiner explained that there was "no additional limitation of motion after three repetitive motions.  The pain is reported as being constant rather than recurrent or intermittent flare-ups."  The examiner further stated that upon neurological evaluation, "there [are] normal motor and sensory findings in the upper extremities with reflexes intact."

In August 2009, the Veteran was afforded a VA neurological examination in order to address a claim of entitlement to service connection for headaches as secondary to the service-connected cervical spine disability.  Upon examination, the Veteran reported that he experienced sharp, throbbing headaches.  The Veteran reported that he also experienced occasional numbness in the left arm from his shoulder to fingers with paresthesias.  He feels that his elbow is weak.  Upon examination, the Veteran's motor strength was 5/5; however, the examiner noted that the Veteran "gives consistently poor effort in the [left upper extremity] with normal tone, bulk, dexterity, and coordination.  Sensory is intact to fine touch although he extincts in the left upper extremity to double simultaneous stimulation, vibration, and position."  Notably, the examiner concluded that the Veteran's headaches were not secondary to the service-connected cervical spine disability and the Veteran's claim was denied in a September 2009 rating decision.

In December 2011, the Veteran was again afforded a VA examination to address his cervical spine symptomatology.  The Veteran reported chronic cervical spine pain with pain extending down his left arm with tingling going to his fingertips.  The Veteran denied other symptoms such as weakness.  The Veteran indicated that pain is present 80 percent of the time.  The Veteran described his flare-ups as an increase in cervical spine pain occurring three to four times a day.  The Veteran stated that these flare-ups have become more frequent in recent years and have gradually worsened through the year.  He takes 800 mg. of Ibuprofen twice a day to relieve the pain.  The Veteran stated that he does use a cervical collar, which provides mild relief.  The Veteran uses no other assistive devices.  He stated that he has difficulty tying his shoes and putting on socks due to his neck pain.  The Veteran maintained his work as a supervisor and indicates that he is able to perform the functions of his job despite his cervical spine symptoms.  He does use the cervical collar at work.  

Upon examination, the Veteran achieved forward flexion to 15 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees.  Combined range of motion of the cervical spine was 140 degrees.  Objective pain on motion was not demonstrated.  Repetitive motion testing demonstrated forward flexion to 20 degrees, extension to 25 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, and right and left lateral rotation to 40 degrees.  The examiner indicated that the Veteran exhibited functional loss and/or functional impairment of his cervical spine as demonstrated by less movement than normal.  The examiner was unable to estimate function in a flare-up without undue speculation.  Localized tenderness of the cervical spine was demonstrated upon examination; however, no guarding or muscle spasm was shown.

Neurological evaluation showed that muscle strength of the upper extremities was 5/5 with no muscle atrophy present.  Deep tendon reflexes of the upper extremities were 2+ with normal sensory findings.  No radicular pain or other symptoms of radiculopathy were identified.  Additionally, no other neurological abnormalities related to the cervical spine disability (such as bowel or bladder problems due to cervical myelopathy) were identified by the VA examiner.  The examiner also indicated that the Veteran did not experience incapacitating episodes due to the cervical spine disability and did not require prescribed bed rest and treatment by a physician.

With respect to other pertinent physical findings, the December 2011 VA examiner stated that the Veteran has a "left arm circumference of 35 cm. on the left and 36 cm. on the right.  His forearm circumference is 29.2 cm. on the left and 30.5 cm. on the right."  The examiner additionally stated that "[n]eurology exam revealed no atrophy, normal reflexes.  No signs of pain were noted during the examination.  Passive traction of the cervical spine did not relieve pain.  Veteran refers to the neck discomfort as a tightening sensation."  The examiner later opined, "I cannot explain all the Veteran's symptoms.  The confounding factor here is that the Veteran has some left shoulder pain that is elicited subjectively but consistently with the Hawkins test.  There is weakness of the shoulder lift off test.  The left upper extremity slight asymmetry measured in circumference above is most likely due to the left shoulder discomfort, not the cervical spine disorder.  No specific localized atrophy was found."

With respect to the impact of the disability on the Veteran's ability to work, the examiner noted that the Veteran works in a supervisory role and can do his current job.  He does use a cervical collar at work and the impact of the cervical spine disorder is currently minimal.

Applying the facts in this case to the criteria set forth above, the Board rinds that a disability rating in excess of 20 percent is not warranted prior to December 12, 2011.  The evidence of record during this time period, while showing findings of limitation of motion, does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  See the VA examination reports dated November 2007 and November 2008.  Moreover, VA treatment records for this time period do not show treatment for cervical spine symptoms beyond complaints of chronic neck pain.

Likewise, since December 12, 2011, the criteria for a rating in excess of 30 percent have not been met.  At that time, the Veteran underwent a VA examination, when time range of motion testing demonstrated forward flexion to 15 degrees.  However, despite this diminished forward flexion, unfavorable ankylosis of the cervical spine was not demonstrated upon examination, as is required for a 40 percent rating.  Additionally, VA treatment records dating from December 12, 2011 do not document any evidence of unfavorable ankylosis.

With respect to both time frames at issue, the Board notes that the Veteran has repeatedly complained of significant pain as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, there is no objective evidence showing significant increased functional impairment due to those reports of pain other than that which has been contemplated by the current ratings assigned.  The Veteran has been able to take care of his activities of daily living, and even with repetitive use there was no substantial loss of motion.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the 20 and 30 percent evaluations for the respective time periods.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's cervical spine disability.  Although the Veteran is shown to have degenerative disc disease and has endorsed radiating tingling and numbness to the left upper extremity, neurological evaluations have been negative overall for any compensable deficits and there is no clinical evidence of radiculopathy, neuropathy, or myelopathic signs.  Specifically, as described above, the December 2011 VA examiner indicated that the Veteran's left upper extremity discomfort is likely due to separate left shoulder discomfort and not secondary to the cervical spine disability.  Moreover, as indicated above, the Veteran was also denied service connection for headaches as secondary to the cervical spine disability in a September 2009 rating decision based upon the findings of the August 2009 VA examiner.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurologic impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's service-connected cervical spine disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  

Here, although the Veteran's cervical spine disability has an impact on his occupational functioning, the evidence suggests that the Veteran is capable of performing his job.  See the VA examination reports dated November 2007, November 2008, and December 2011.  Accordingly, the cervical symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, as previously noted herein, the November 2007, November 2008, and December 2011 VA examiners explained that the Veteran works full-time and that his cervical spine disability has not significantly impacted his ability to maintain gainful employment.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's cervical spine disability more nearly approximates an evaluation in excess of 20 percent prior to December 12, 2011, or an evaluation in excess of 30 percent from December 12, 2011.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating greater than 20 percent prior to December 12, 2011 for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis is denied.

A disability rating greater than 30 percent from December 12, 2011 for the service-connected left cervical spine disorder with narrowing at C4-5 and encroachment at C6-7 with traumatic arthritis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


